EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kenneth Fields on Jan 20, 2022.

IN THE CLAIMS
Listing of Claims:
1.  (Currently Amended)   A numerical control device for a machine tool which causes a tool to move along a movement path decided according to a machining program, the numerical control device comprising:
a memory configured to store a program; and
	a processor configured to execute the program and control the numerical control device to function as: 
	a limit setting storage unit in which limit values of a plurality of parameters related to movement of the tool are set;
	a limit velocity calculation unit which calculates a plurality of limit velocities which are movement velocities of the tool, which respectively correspond to the limit values of the plurality of parameters at each position of the movement path;

	a deceleration recording unit which stores a type of the parameter corresponding to a case of the feedrate determination unit defining the limit velocity as the feedrate; 
	an adjustment effect calculation unit which calculates variation in the time required in order for the tool to move an entirety of the movement path when changing a limit value of the parameter; and
	a speed controller which controls at least one servomotor so as to move the tool at each position on the movement path at the feedrate determined by the feedrate determination unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/           Primary Examiner, Art Unit 2115